Exhibit 10.1

 

March 31, 2013

 

Lee F. Allen, M.D., Ph.D.

[address]

[address]

 

Re:                             Separation and Consulting Agreement

 

Dear Lee:

 

This letter sets forth the terms of the separation and consulting agreement (the
“Agreement”) that AMAG Pharmaceuticals, Inc.  (“AMAG” or the “Company”) and Lee
F. Allen, M.D., Ph.D. (the “Employee” or “you”) have agreed to establish an
amicable arrangement under which you provide certain consulting services and you
release the Company from specified claims, and, in return, you receive severance
pay and other benefits.

 

1.                                      Separation.  Your last day of employment
as Chief Medical Officer and Executive Vice President of Clinical Development of
the Company and your date of “separation from service” with the Company within
the meaning of Treasury Regulation Section 1.409A-1(h) (without regard to any
permissible alternative definition thereunder) (a “Separation from Service”)
will be March 31, 2013 (the “Separation Date”).

 

2.                                      Accrued Salary and Vacation; Retention
Bonus.  On the Separation Date, and regardless of whether you enter into this
Agreement, the Company will pay you (i) all accrued salary, subject to standard
payroll deductions and withholdings, (ii) all accrued and unused vacation earned
through the Separation Date (if any), subject to standard payroll deductions and
withholdings, and (iii) the amount of any unreimbursed business expenses.  You
are entitled to these payments whether or not you sign this Agreement.  You
acknowledge and agree that on March 7, 2013, you received your bonus amount in
connection with calendar year 2012.  You shall also remain eligible to receive a
one-time, lump sum bonus in the amount of $210,000, subject to standard payroll
deductions and withholdings, pursuant to Section 2 of that Retention Agreement
between you and the Company dated August 27, 2012 (the “Retention Agreement”),
subject to the terms and conditions set forth therein.

 

3.                                      Severance and Payments for Health Care
Continuation Coverage.

 

(a)                                 Severance Payments.  As part of this
Agreement, provided that you sign this Agreement within twenty-one (21) days of
the Separation Date and do not revoke the ADEA Waiver as defined in Section 13
of this Agreement, the Company will pay you, as severance, twelve (12) months of
your base salary continuation of $375,000 on an annualized basis (i.e., your
base salary in effect as of the Separation Date), less applicable taxes and
withholdings (the “Severance Payments”).

 

(b)                                 COBRA Payments.  In addition, as part of
this Agreement, provided that you sign this Agreement within twenty-one (21)
days of the Separation Date and do not revoke the ADEA Waiver as defined in
Section 13 of this Agreement, to the extent you were participating

 

--------------------------------------------------------------------------------


 

in the Company’s group health plan prior to the Separation Date and elect
continuation coverage as provided by the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, the Company will pay to you a monthly
cash payment equal to the monthly premium that was in effect as of the
Separation Date until the earlier of (i) six months from the Separation Date or
(ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (the “COBRA Payments” and, together with the
Severance Payments, the “Separation Payments”).

 

(c)                                  The Separation Payments shall be paid on
the same payroll schedule on which current Company employees are paid during the
twelve (12)-month period (or, with respect to the COBRA Payments, such lesser
time period as set forth in the preceding sentence) beginning on the first
payroll date following the Effective Date (as defined in Section 13). 
Notwithstanding the foregoing, if the Company determines that the Separation
Payments constitute “deferred compensation” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and other
guidance thereunder and any state law of similar effect (collectively
“Section 409A”) and you are, as of the Separation Date, a “specified employee”
of the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of any adverse
personal tax consequences under Section 409A, the timing of the Separation
Payments shall be delayed until the earlier to occur of:  (a) the date that is
six months and one day after your Separation from Service or (b) the date of
your death (such applicable date, the “Specified Employee Initial Payment
Date”).  On the Specified Employee Initial Payment Date, the Company (or the
successor entity thereto, if applicable) shall (i) pay to you a lump sum amount
equal to the sum of the Separation Payments that you would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of such amounts had not been so delayed pursuant to this
Section and (ii) commence paying the balance of the Separation Payments in
accordance with the applicable payment schedule set forth in this Agreement. 
The Company has determined that you have incurred a “separation from service” in
accordance with Section 409A.

 

4.                                      Consulting Agreement.  In exchange for
your entering into and complying with this Agreement, and provided that this
Agreement becomes effective by its terms, the Company agrees to retain you in a
consulting role under the terms specified below.

 

(a)                                 Consulting Period.  The consulting
relationship will commence on the Separation Date and continue until March 31,
2014 unless terminated earlier pursuant to Section 4(k) below or extended as
specifically provided herein or by agreement of you and the Company (the
“Consulting Period”).

 

(b)                                 Consulting Services.  You agree to provide
the consulting services specified on Exhibit A (the “Consulting Services”).  You
agree to exercise the highest degree of professionalism and utilize your
expertise and talents in performing these services.  When providing such
Consulting Services, you shall abide by all applicable federal, state and local
laws, rules and regulations and the Company’s policies and procedures.

 

(c)                                  Consulting Fees.  During the Consulting
Period, you will receive a consulting fee in an amount equal to $500 per hour
(“Consulting Fee”) for Consulting Services actually performed.  On a monthly
basis, you will provide an invoice setting forth the number of

 

2

--------------------------------------------------------------------------------


 

hours worked, including the date(s) the work was performed and a brief
description of the work performed on such dates, and submit such invoice within
five (5) days of the last business day of each month, and your Consulting Fee
shall be paid in a lump sum on the 15th day of the following month.

 

(d)                                 Indemnification.

 

1.                                      Indemnification for Periods on or Before
Separation Date:  The parties acknowledge and agree for periods on or before the
Separation Date, the Company will indemnify you pursuant to the terms in the
Indemnification Agreement between you and the Company on August 6, 2007 (the
“Indemnification Agreement”).

 

2.                                      Indemnification for Periods After the
Separation Date:  The parties acknowledge and agree for periods after the
Separation Date, the Company will indemnify, defend and hold you harmless
against any third party claims, including reasonable attorneys’ fees for
defending those claims, related to you performing Consulting Services pursuant
to the terms of this Agreement (except to the extent such claims result from
your breach of this Agreement, your gross negligence or willful misconduct).

 

(e)                                  Equity Awards.  As of the Separation Date,
the Company will consider your change in status from an employee to a consultant
to not constitute a termination of your continuous service or “Business
Relationship” with the Company for purposes of and as defined in the Company’s
equity incentive plan (the “Equity Plan”) and the agreements governing your
options, restricted stock units and other equity awards as set forth in
Exhibit B (collectively, the “Equity Awards”).  As a result, your Equity Awards
will continue to vest in accordance with their terms during your continuous
service (provided that you remain in compliance with the terms of (i) this
Agreement, including providing Consulting Services in accordance with
Section 4(b) of this Agreement, (ii) Section 11 of that Amended and Restated
Employment Agreement by and between you and the Company dated December 15, 2009,
as amended by the Amendment dated February 1, 2011 and the Second Amendment
dated November 3, 2011 (as amended, the “Employment Agreement”), (iii) Section 5
of the Retention Agreement and (iv) and your Nondisclosure and Developments
Agreement dated August 6, 2007 (the “Nondisclosure Agreement”), and vesting of
the Equity Awards will cease as of the earlier of either the termination of your
continuous service, or the termination of the Consulting Period.  You will be
able to exercise your vested stock options within the time period provided in
your operative Equity Award agreements with the Company and the Equity Plan. 
Note that your stock options may cease to qualify as “incentive stock options”
within the meaning of Section 422 of the Code to the extent such stock options
previously would have qualified as “incentive stock options.” You are advised to
seek tax guidance from your personal tax advisors with regard to the potential
change in tax treatment of the stock options if you enter into this Agreement,
as well as the other tax-related implications of this Agreement.

 

(f)                                   Independent Contractor Relationship.  Your
relationship with the Company after the Separation Date shall be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship after the Separation Date.  It is understood and agreed that you
will perform the Consulting Services under the general direction of the
Company’s Chief Executive

 

3

--------------------------------------------------------------------------------


 

Officer, but that you will determine, in your discretion, the manner and means
by which the Consulting Services are accomplished, subject to the express
condition that you will at all times comply with applicable federal, state and
local laws and regulations. After the Separation Date, you will not be entitled
to any of the benefits which the Company may make available to its employees,
including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits, other than your entitlement to continued group health
insurance coverage pursuant to COBRA due to your status as a former employee,
and you expressly waiver any right to participate in any of the Company’s
employee benefit plans or perquisites.

 

(g)                                 Taxes and Withholding.  As a consultant, you
will be solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of Consulting Fees under this Agreement.  You will be solely responsible for,
and must maintain adequate records of, expenses incurred in the course of
performing services under this Agreement.  The Company will not withhold from
the Consulting Fees any amount for taxes, social security or other payroll
deductions.  The Company will regularly report amounts paid to you by filing
Form 1099-MISC with the Internal Revenue Service as required by law.  You
acknowledge that you will be entirely responsible for payment of any such taxes,
and you hereby indemnify, defend and save harmless the Company, and its officers
and directors in their individual capacity, from any liability for any taxes,
penalties or interest that may be assessed by any taxing authority with respect
to the Consulting Fee, with the exception of the employer’s share of social
security, if any.

 

(h)                                 Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement, you will not
receive from the Company any additional compensation, including but not limited
to salary or bonuses, severance or employee benefits on or after the Separation
Date.

 

(i)                                    Limitations on Authority.  You will have
no responsibilities or authority as a consultant to the Company other than as
provided herein.  You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the
written authorization of the Chief Executive Officer (or a designee of the Chief
Executive Officer).  You agree not to represent or purport to represent the
Company in any manner whatsoever to any third party unless authorized by the
Company, in writing, to do so.

 

(j)                                    Proprietary Information and Inventions. 
You agree that, during the Consulting Period and thereafter, you will not use or
disclose any confidential or proprietary information or materials of the
Company, including any confidential or proprietary information that you obtain
or develop in the course of performing the Consulting Services.  Any and all
work product you create in the course of performing the Consulting Services will
be the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
the Consulting Services.  You further acknowledge your continuing obligations
under your Nondisclosure Agreement not to use or disclose any confidential or
proprietary information of the Company.  A copy of your Nondisclosure Agreement
is attached hereto as Exhibit C.

 

4

--------------------------------------------------------------------------------


 

(k)                                 Other Work Activities.  Subject to Section 5
of the Retention Agreement, you retain the right to engage in employment,
consulting, or other work relationships in addition to your work for the
Company.  The Company will make reasonable arrangements to enable you to perform
your work for the Company at such times and in such a manner so that it will not
interfere with other activities in which you may engage.  In order to protect
the trade secrets and confidential and proprietary information of the Company,
if you breach Section 5 of the Retention Agreement without the Company’s express
written consent, or otherwise materially breach this Agreement, the Consulting
Period shall terminate, the Company’s obligation to pay you the Separation
Payments and/or the Consulting Fees will cease immediately, and your Equity
Awards will cease vesting as provided in Section 4(d) of this Agreement.

 

(l)                                    Other Termination of Consulting Period. 
The Company may not terminate the Consulting Period other than for Cause (as
defined in the Employment Agreement).  Further, this Agreement shall terminate
automatically in the event of (i) your death during the Consulting Period or
(ii) your refusal or failure to provide Consulting Services in accordance with
the terms of this Agreement.  You may terminate the Consulting Period at any
time, for any reason, upon written notice to the Company, which termination
shall extinguish the Company’s obligation to pay you any further Consulting Fees
and the vesting of your Equity Awards shall immediately cease.  Upon termination
of the Consulting Period by either party, the Company will pay only those
Consulting Fees earned and expenses incurred through and including the effective
date of such termination and the vesting of your Equity Awards shall immediately
cease.

 

5.                                      Expense Reimbursements.

 

(a)                                 Business Expenses.  You agree that, on or
before the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement.  The Company will
reimburse you for these expenses to the extent reasonable pursuant to its
regular business practice.  Pursuant to its regular business practice, the
Company will reimburse you for documented business expenses incurred during the
Consulting Period, provided that these expenses have been pre-approved by the
Chief Executive Officer in writing.

 

(b)                                 Section 409A.  All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements are subject
to Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.  This Agreement shall be
interpreted, administered and operated in accordance with Section 409A in all
respects.

 

6.                                      Return of Company Property.  On the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property that you have in your possession
or control, including, but not limited to, Company files, notes,

 

5

--------------------------------------------------------------------------------


 

drawings, records, business plans and forecasts, financial information,
specifications, training materials, computer-recorded information, tangible
property including, but not limited to, computers, credit cards, entry cards,
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).  You agree that you will make a diligent search to
locate any such documents, property and information on the Separation Date.  In
addition, if you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company confidential
or proprietary data, materials or information, then you agree to provide the
Company, no later than five (5) business days after the Separation Date, with a
computer-useable copy of all such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
without retaining any reproductions (in whole or in part).  Your timely
compliance with this Section 6 is a precondition to the Separation Payments to
be provided pursuant to Section 3 of this Agreement.  Notwithstanding the
foregoing, you may retain such documents, property, and materials during the
Consulting Period only to the extent approved in writing by the Company and you
shall return them immediately upon written request from the Company (and no
later than upon termination or expiration of the Consulting Period).

 

7.                                      Non-solicitation; Non-competition.

 

(a)                                 Non-Solicitation.  You agree that during the
Consulting Period and for one year following the termination or expiration of
the Consulting Period, you shall not directly or indirectly, whether through
your own efforts, or in any way assisting or employing the assistance of any
other person or entity (including, without limitation, any consultant or any
person employed by or associated with any entity with which you are employed or
associated), recruit, solicit or induce (or in any way assist another in
recruiting, soliciting or inducing) any employee or consultant of the Company to
terminate his or her employment or other relationship with the Company.

 

(b)                                 Non-Competition.  In addition, you
acknowledge that certain of your obligations under the Employment Agreement and
the Retention Agreement were intended to, and do in fact, survive the
termination of your employment with the Company.  You further agree and
acknowledge that nothing contained in this Agreement shall be construed to
relieve you of such ongoing obligations including, without limitation, those
non-competition obligations set forth in Section 5 of the Retention Agreement.

 

(c)                                  Payments.  You further acknowledge that the
Separation Payments provided for in Section 3 of this Agreement are in
consideration for and contingent upon your continued compliance with any ongoing
obligations under the Employment Agreement and the Retention Agreement and that
such payments shall cease in the event you breach any of your contractual
obligations set forth in the Employment Agreement or the Retention Agreement.

 

8.                                      Confidentiality.  The provisions of this
Agreement will be held in strictest confidence by you and will not be publicized
or disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement to

 

6

--------------------------------------------------------------------------------


 

fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  In particular, and without limitation, you will not disclose the
provisions of this Agreement to any current or former Company employee or any
other Company personnel.  Notwithstanding the foregoing, during the Consulting
Period you may disclose to third parties (including Company personnel) that you
are a consultant to the Company.

 

9.                                      Nondisparagement.  You agree that as a
condition for payment to you of the monetary consideration set forth in
Section 3 of this Agreement, you shall not make any false, disparaging or
derogatory statements (written or oral) in public or private to any person or
media outlet regarding the Company, the Released Parties (as defined in
Section 11 of this Agreement), the Released Parties’ officers, directors,
investors or employees, the Company’s business practices, or which disrupts or
impairs their normal operations, including actions that would (i) harm the
Released Parties’ reputation with their current and prospective clients,
business partners, or the public; or (ii) interfere with existing contracts or
employment relationships with current and prospective clients, business partners
or Released Parties’ employees, except if testifying accurately and truthfully
under oath pursuant to a lawful court order or subpoena.  If you receive such a
court order or subpoena, to the extent allowed by law, you or your attorney
shall provide the Company with a copy of such court order or subpoena within two
(2) business days of your receipt of it and shall notify the Company of the
content of any testimony or information to be provided and shall provide the
Company with copies of all documents to be produced.

 

10.                               Arbitration.  To ensure the rapid and
economical resolution of disputes that may arise in connection with your
employment or consulting relationship with the Company, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment or consulting relationship with the Company, or the termination of
your employment or consulting relationship, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Boston, Massachusetts conducted by JAMS, Inc.  (“JAMS”) or its successor, under
JAMS’ then applicable rules and procedures for employment disputes.  By agreeing
to this arbitration procedure, both you and the Company waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  You will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (1) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(2) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based.  You and the Company shall pay an equal share of all JAMS
arbitration fees.  Each party agrees to pay its own attorneys’ fees, unless
statutory law provides for fee shifting; however, the prevailing party in any
arbitration will be entitled to seek an award of attorneys fees and costs from
the arbitrator.  Nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may

 

7

--------------------------------------------------------------------------------


 

be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

 

11.                               General Release.  In exchange for the amounts
described in Section 3 of this Agreement, and other the good and valuable
consideration provided to you by this Agreement that you are not otherwise
entitled to receive and the sufficiency of which is hereby acknowledged, subject
to the exceptions set forth in Section 4(d) and Section 12 of this Agreement,
you and your representatives, agents, estate, heirs, successors and assigns
hereby generally and completely release, discharge, indemnify and hold harmless
the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all actions or causes of action, suits,
claims, complaints, contracts, liabilities, agreements, promises, torts, debts,
damages, controversies, judgments, rights and demands, whether existing or
contingent, known or unknown, suspected or unsuspected, arising on or before the
date that you sign this Agreement (collectively, the “Released Claims”).  Except
as set forth in this Agreement, the Released Claims include, but are not limited
to:

 

(i)                                     all claims arising out of or in any way
related to your employment with the Company, change in employment status or the
termination of that employment;

 

(ii)                                  all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options,
Equity Awards or any other ownership interests in the Company;

 

(iii)                               all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy;

 

(iv)                              all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under: the federal Civil Rights Act of 1964 (as
amended); the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); the
Massachusetts Fair Employment Practice Act (as amended); the National Labor
Relations Act, as amended; Sections 1981 through 1988 of Title 42 of the United
States Code, as amended; the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. 1001 et seq.; the Workers Adjustment and Retraining
Notification Act, 29 U.S.C. Section 2101 et seq.; the Immigration Reform and
Control Act, as amended; the Americans with Disabilities Act of 1990, as
amended; the Older Workers Benefit Protection Act; the Occupational Safety and
Health Act, as amended; the Family and Medical Leave Act of 1993 (“FMLA”), as
amended; the Consolidated Omnibus Budget Reconciliation Act, as amended; the
Equal Pay Act; and laws relating to workers compensation, family and medical
leave, retaliation, discrimination on the basis of race, color, religion, creed,
sex, sex harassment, sexual orientation, marital status, pregnancy, national
origin, ancestry, handicap, disability, veteran’s status, alienage, blindness,
present or past history of mental disorders or physical

 

8

--------------------------------------------------------------------------------


 

disability, candidacy for or activity in a general assembly or other public
office, constitutionally protected acts of speech, whistleblower status, use of
tobacco products outside course of employment, membership in any organization
engaged in civil defense, veteran’s status, any military service, application
for military service, or any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance;

 

(v)                                 breach of contract (express or implied) or
breach of the implied covenant of good faith and fair dealing;

 

(vi)                              wrongful termination, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation, promissory estoppel, false light invasion
of privacy, conspiracy, violation of public policy;

 

(vii)                           any other tort, statutory or common law cause of
action, or any allegation for costs, expenses, or attorneys’ fees incurred in
any legal action; and

 

(viii)                        all claims under the Massachusetts Wage Act.

 

The Released Claims does not include any claims relating to (i) your vested
benefits under any Company benefit plan, the Equity Plan or your Equity Awards;
(ii) any right to a payment or benefit under this Agreement; (iii) your right to
enforce this Agreement; or (iv) any claims subject to the exceptions set forth
in Section 12 below.

 

12.                               Exceptions.  You are not releasing any claim
that cannot be waived under applicable state or federal law.  You are not
releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the Company’s
certificate of incorporation or by-laws, the Indemnification Agreement, or any
directors’ and officers’ liability insurance policy of the Company.  Nothing in
this Agreement shall prevent you from filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the Massachusetts Commission Against Discrimination,
except that you acknowledge and agree that you shall not recover any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any claim released herein.  Nothing in this Agreement shall prevent you from
challenging the validity of the release in a legal or administrative proceeding.

 

13.                               ADEA Waiver.  You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA (“ADEA Waiver”).  You also acknowledge that the consideration given for
the ADEA Waiver is in addition to anything of value to which you were already
entitled.  You further acknowledge that you have been advised by this writing,
as required by the ADEA, that:  (i) your ADEA Waiver does not apply to any
rights or claims that arise after the date you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (iii) you have twenty-one (21) days to
consider this Agreement (although you may choose to voluntarily sign it sooner);
(iv) you have seven (7) days following the date you sign this Agreement to
revoke it, with such revocation to be effective only if you deliver written
notice of

 

9

--------------------------------------------------------------------------------


 

revocation to the Company within the seven (7)-day period; and (v) the ADEA
Waiver will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”).  Nevertheless, your general release of claims, except for
the ADEA Waiver, is effective immediately, and not revocable.

 

14.                               No Voluntary Adverse Action; Cooperation.  You
agree that you will not voluntarily (except as required by law or in response to
legal compulsion) assist any person in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim, consent or proxy
solicitation or other proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.  In addition,
you agree to cooperate fully with the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of your employment by the
Company.  Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony.  After the Consulting Period, the Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs.  Moreover, you agree to execute all documents
(if any) necessary to carry out the terms of this Agreement.

 

15.                               No Admissions.  Nothing contained in this
Agreement shall be construed as an admission by you or the Company of any
liability, obligation, wrongdoing or violation of law.

 

16.                               Representations.  You hereby represent that: 
(a) you have been paid all compensation owed and for all hours worked; (b) you
have received all the leave and leave benefits and protections for which you are
eligible, pursuant to the Family and Medical Leave Act, and any other applicable
law or the Company’s policies; and (c) you have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.

 

17.                               Entire Agreement.  The parties acknowledge and
agree that (i) this Agreement, including all exhibits and together with the
Equity Award agreements (to the extent modified by this Agreement), (ii) the
Nondisclosure Agreement, (iii) the Indemnification Agreement and (iv) any
agreement referenced or incorporated herein by reference, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It supersedes any and all
other agreements entered into by and between you and the Company, including
without limitation that certain (i) Amended and Restated Employment Agreement
between you and the Company dated December 15, 2009, as amended by the Amendment
to Employment Agreement between you and the Company dated February 1, 2011, and
as further amended by the Second Amendment to Employment Agreement between you
and the Company dated November 3, 2011 (except for Sections 11 and 18 of the
Employment Agreement) and (iii) the Retention Agreement (except for Sections 2
and 5 of the Retention Agreement).  This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein.  It may not be modified except in a writing signed
by you and a duly authorized officer of the Company.  Each party has carefully
read this Agreement, has been afforded the opportunity to be advised of its

 

10

--------------------------------------------------------------------------------


 

meaning and consequences by his or its respective attorneys, and signed the same
of his or its own free will.

 

18.          Successors and Assigns.  This Agreement will bind the heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and will inure to the benefit of each party, its heirs, successors
and assigns.

 

19.          Applicable Law.  This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts as applied to contracts made and to be performed
entirely within Massachusetts.

 

20.          Severability.  If a court of competent jurisdiction determines that
any term or provision of this Agreement is invalid or unenforceable, in whole or
in part, then the remaining terms and provisions hereof will be unimpaired.  The
court or arbitrator will then have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

 

21.          Counterparts.  This Agreement may be executed in two counterparts,
each of which will be deemed an original, all of which together constitutes one
and the same instrument.  Facsimile signatures and signatures transmitted via
.pdf file are as effective as original signatures.

 

[Remainder of this page is intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SEPARATION AND CONSULTING AGREEMENT

 

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.  If you do not return these fully
signed documents to the Company within the aforementioned timeframe, the
Company’s offer continued herein will expire.

 

Sincerely,

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name: William K. Heiden

 

 

Title:   President and Chief Executive Officer

 

 

 

Exhibit A - Description of Consulting Services

Exhibit B - Equity Awards

Exhibit C - Nondisclosure and Developments Agreement

 

 

UNDERSTOOD, ACKNOWLEDGED AND AGREED:

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Lee F. Allen. M.D., Ph.D.

 

 

Date:                                    , 2013

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

During the Consulting Period, you agree to provide the following Consulting
Services to the Company:

 

1.         Advice, assistance and counsel with respect to the Company’s ongoing
development program for Feraheme® (ferumoxytol) Injection for Intravenous use
for a broad indication for the treatment of iron deficiency anemia in all
patients (the “IDA Indication”);

 

2.         Advice and assistance with respect to the Company’s supplemental New
Drug Application (“sNDA”) and equivalent foreign marketing applications for
Feraheme® for the IDA Indication with the U.S.  Food and Drug Administration
(“FDA”) and equivalent foreign regulatory authorities, including advice and
assistance in answering any questions or inquiries by the FDA or equivalent
foreign regulatory authorities with respect to the sNDA or equivalent foreign
filings for the IDA Indication;

 

3.         Writing and/or reviewing responses to and coordinating data gathering
to respond to questions from the FDA or equivalent foreign regulatory
authorities with respect to the sNDA or equivalent foreign filings for the IDA
Indication; and

 

4.         All other advice and assistance reasonably requested by the Company
and related to Dr. Allen’s prior responsibilities with the Company or his areas
of expertise.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Equity Awards

 

Company: AMAG Pharmaceuticals Inc. (AMAG)

Last Name begins with Allen

As Of Date equals [Today] (3/5/2013)

Outstanding is greater than 0

Totals (SUM) for Award Amount, Vested, Unvested, Outstanding, Exercisable,
Exercised, Cancelled, Forfeited, Deferred, Deferred Payout Exercised...

 

Award ID

 

Participant
ID

 

Last Name

 

First Name

 

Plan

 

Award Date

 

Award
Type

 

Award Price

 

Award
Amount

 

Vested

 

Unvested

 

Next Vest Date

 

1469

 

091279

 

ALLEN

 

LEE

 

2000 Stock Plan

 

08/06/2007

 

ISO

 

$

52.1700

 

7,664

 

7,664

 

0

 

 

 

1498

 

091279

 

ALLEN

 

LEE

 

2000 Stock Plan

 

08/06/2007

 

NQ

 

$

52.1700

 

42,336

 

42,336

 

0

 

 

 

1694

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/26/2008

 

ISO

 

$

47.0800

 

2,124

 

2,124

 

0

 

 

 

1705

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/26/2008

 

NQ

 

$

47.0800

 

17,876

 

17,876

 

0

 

 

 

1933

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/25/2009

 

ISO

 

$

34.2600

 

2,920

 

2,920

 

0

 

 

 

1946

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/25/2009

 

NQ

 

$

34.2600

 

27,080

 

27,080

 

0

 

 

 

2282

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/24/2010

 

ISO

 

$

38.2900

 

2,611

 

0

 

2,611

 

02/24/2014

 

2283

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/24/2010

 

RSU

 

$

0.0000

 

5,417

 

4,062

 

1,355

 

02/24/2014

 

2302

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

02/24/2010

 

NQ

 

$

38.2900

 

13,639

 

12,187

 

1,452

 

02/24/2014

 

2931

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

01/07/2011

 

RSU

 

$

0.0000

 

25,000

 

18,750

 

6,250

 

01/07/2014

 

2940

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

01/07/2011

 

RSU

 

$

0.0000

 

5,000

 

0

 

5,000

 

01/07/2015

 

3196

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

01/03/2012

 

RSU

 

$

0.0000

 

20,000

 

10,000

 

10,000

 

01/03/2014

 

3254

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

06/25/2012

 

ISO

 

$

14.8900

 

11,717

 

5,859

 

5,858

 

06/25/2013

 

3366

 

091279

 

ALLEN

 

LEE

 

2007 Equity Incentive Plan

 

06/25/2012

 

NQ

 

$

14.8900

 

28,283

 

14,142

 

14,141

 

06/25/2013

 

 

--------------------------------------------------------------------------------